Citation Nr: 1546681	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-05 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right shoulder disability. 


REPRESENTATION

The Veteran represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant, served honorably on active duty from July 1956 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Houston, Texas, which in pertinent part denied service connection for a right shoulder disability.  

The issue of an increased rating for hearing loss has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the AOJ.  


REMAND

The Veteran has stated that he injured his right shoulder during active service while stationed in Alaska in 1958 during maintenance of an aircraft, when he lost his footing, fell onto concrete, and dislocated the shoulder, and that the shoulder has continued to bother him since.  See October 2011 notice of disagreement.  

A March 2009 formal finding of unavailability of military records indicates that the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  The Board cannot determine that the Veteran's lay evidence regarding the in-service injury lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In April 2011, the Veteran was afforded a VA examination to assist in determining the nature and etiology of a right shoulder disorder.  At that time, the VA examiner noted severe painful limitation of motion of the right shoulder.  An x-ray taken during the VA examination was normal with no significant degenerative changes, and the diagnosis was right shoulder sprain.  See April 2011 VA examination report.  An opinion was not provided regarding whether the diagnosed right shoulder sprain with pain and limitation of motion was caused by, related to, or otherwise incurred during service. 

When VA undertakes to examine a veteran, VA is obligated to ensure that the examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124.  Without an adequate examination, the Board lacks the evidence necessary to adjudicate the Veteran's claim.  See Bowling v. Principi, 5 Vet. App. 1, 12 (2001); 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Present the claims file to either the examiner who conducted the April 2011 examination or another qualified examiner.  The examiner should offer the following opinion with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that the right shoulder disability was caused by or otherwise incurred in service, to include the injury sustained to the right shoulder when the Veteran fell and dislocated the shoulder while working on aircraft maintenance?

In rendering the opinion, the examiner should assume as fact that the Veteran sustained a right shoulder injury when slipping and falling while on active duty.  Additionally, the examiner should note and discuss the Veteran's reports that he continuously experienced right shoulder pain since the in-service injury.  The examiner is not to rely on the absence of service treatment records (which were destroyed by fire) to support the opinion.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


